Citation Nr: 0810308	
Decision Date: 03/28/08    Archive Date: 04/09/08

DOCKET NO.  05-32 460A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for kidney removal and 
transplant.

2.  Entitlement to service connection for diabetes mellitus 
as secondary to the kidney removal and transplant.

3.  Entitlement to an increased evaluation for residuals of 
left great toe proximal phalanx avulsion fracture, currently 
evaluated as 20 percent disabling.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from February 1981 to March 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania, which denied service 
connection for diabetes and kidney removal and granted a 
temporary 100 percent evaluation effective August 6, 2004 
based on surgical or other treatment necessitating 
convalescence and assigned a 10 percent evaluation of 10 
percent from October 1, 2004.

By a rating decision dated August 2005, the RO increased the 
veteran's left great toe disability evaluation to 20 percent 
effective October 1, 2004.

In January 2008, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
this hearing was prepared and associated with the claims 
folder.

The issue of residuals of left great toe proximal phalanx 
avulsion fracture is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Kidney removal and transplant are not shown by competent 
medical evidence to have a nexus or relationship to service.

2.  The veteran does not have diabetes mellitus that is 
either the result of a disease or injury in-service, or that 
is proximately due to or the result of a service-connected 
disease or injury.



CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by service did not 
cause or contribute to the veteran's kidney removal and 
transplant.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.304 (2007). 

2.  The veteran's claim of entitlement to service connection 
for diabetes mellitus, as secondary to his claimed kidney 
removal and transplant, lacks legal merit.  38 C.F.R. § 3.310 
(2007); Sabonis v. Brown, 6 Vet. App. 426 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1131; 38 
C.F.R. § 3.303.  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Finally, applicable regulations provide that a disability, 
which is proximately due to or the result of a service-
connected disease or injury shall be service connected.  38 
C.F.R. § 3.310(a).  Secondary service connection may also be 
granted for the degree of aggravation to a nonservice-
connected disorder, which is proximately due to, or the 
result of a service-connected disorder.  Allen v. Brown, 7 
Vet. App. 439, 448 (1995).  Such claims may be described as 
secondary service connection by way of aggravation.

The veteran claims that he was told during his induction 
examination that he had a great deal of excess protein in his 
urine which he was later told post service was an indication 
of kidney complications.  

The veteran's September 1980 enlistment examination noted 
normal clinical evaluation of the genitourinary (GU) system.  
The examination noted positive proteinura during urine 
testing; however, repeat testings were negative.  Service 
medical records are negative for complaints, treatment, or 
diagnoses of kidney disease or hypertension.  The veteran was 
seen for complaints of low back pain in November 1981.  The 
assessment was muscle spasm.  In February 1982 the veteran 
had complaints of shoulder and low back pain.  The assessment 
was upper respiratory infection with back pain.  In March 
1982, the veteran was treated for muscle spasms in the lower 
back.  In September 1982 the veteran was again seen for 
complaints of lower back pain.  The veteran was tender in the 
area of the lateral left ribs.  There was no flank pain.  The 
examiner ruled out kidney pathology.  The assessment was 
probable intercostal pain.  

The veteran's February 1983 separation examination noted 
normal clinical evaluation of the GU system.  The urinalysis 
laboratory findings noted no abnormalities.

Medical records from the University of Pennsylvania dated 
July 2004 to September 2004 indicated the cause of the end 
stage renal disease was hypertensive nephrosclerosis.  It was 
noted that the veteran began hemodialysis in 1996 through 
1999.  He had a kidney transplant in October 1999 and was 
relatively stable until the spring of 2004.  Renal transplant 
rejection was notable and he was admitted with end stage 
renal disease and renal failure.  He began hemodialysis in 
the hospital.  It was also noted the veteran was being 
treated with oral hypoglycemic and insulin for his diabetes 
mellitus type 2.  

Social Security Administration (SSA) medical records show 
that the veteran began treatment for kidney disease in 1992.  
It was noted in the SSA records that in 1993, the veteran 
underwent a kidney biopsy which showed focal global 
glomerulosclerosis, severe, with severe interstitial 
fibrosis.  The etiology of the renal disease was not clear; 
the treating physician nephrologist felt that drug abuse may 
well have played a role.  Hemodialysis was ultimately 
required starting in September 1996.  In October 1999, the 
veteran underwent a kidney transplant.  University of 
Pennsylvania medical records also suggest a link between 
treatment for the veteran's hepatitis C with interferon and 
his renal disease.

At his January 2008 Board video conference hearing, the 
veteran testified that he was not exposed to any chemicals 
while in service.  The veteran stated that while stationed in 
Germany he went to sick call and he was told that he had too 
much protein in his urine.  He testified that he was not 
treated for any kidney aliment while in service.  He stated 
he received treatment after service for his kidney disorder 
in around 1990.  He indicated he started dialysis in 1996 and 
had been on hypertension medication prior to the dialysis.  
The veteran had a kidney transplant in October 1999.  The 
veteran stated the transplant lasted five years and he went 
back on dialysis in 2004.  The veteran testified that he 
believed that his diabetes was the result of his kidney 
failure.  He was diagnosed with diabetes in 2000.  He 
indicated he started receiving SSA disability beginning in 
1996 up until his kidney transplant and then again in 2004.

After carefully reviewing the record, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim of entitlement to service connection for kidney removal 
and transplant.  

Although the veteran's enlistment examination noted 
proteinuria on urinalysis testing, subsequent testings were 
negative.  There was no medical evidence of abnormal 
urinalysis or a kidney disorder during the veteran's service.  
The veteran's separation examination to include urinalysis 
was negative.  In addition, there was no evidence of 
hypertension in service.

The first evidence that the veteran was treated for his 
kidney disease was in 1992, approximately nine years after 
separation from service.  This period without complaint or 
treatment is evidence that there has not been a continuity of 
symptomatology, and weighs heavily against the claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Treatment 
records from the University of Pennsylvania show an unclear 
etiology concerning the veteran's kidney disease.  Drug abuse 
and interferon treatment for hepatitis C have also been noted 
as possible causes; however, there is no medical opinion of 
record that indicates that kidney disease and the subsequent 
transplant were related to any disease or injury in military 
service.  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to that effect; lay assertions of medical status, such as the 
veteran's statements in support of claim, do not constitute 
competent medical evidence of the diagnosis or etiology of 
the claimed disability.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  The veteran's testimony that laboratory 
results of proteinuria on initial testing and resultant 
kidney disease over nine years later has been considered, but 
as a lay person he would not be competent to opine as to the 
cause of the current kidney disease.  See Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  
Furthermore, the veteran did not indicate that medical 
records showed further urinalysis testing was negative and 
that urinalysis upon separation from service was negative.  
Therefore, his lay assertions of medical causation and 
etiology, absent corroboration by objective medical evidence 
and opinions, are of extremely limited probative value 
towards establishing a link between the veteran's military 
service and his kidney removal and transplant.

Again, the Board finds that to attribute the veteran's onset 
of kidney disease and transplant to active military service 
without objective medical evidence would require speculation.

As the preponderance of the evidence is against the claim for 
service connection for kidney removal and transplant, the 
benefit-of-the-doubt standard of proof does not apply.  38 
U.S.C.A. § 5107(b).

As discussed above, service connection may be granted on a 
secondary basis if a claimed disability is found to be 
proximately due to or is the result of a service-connected 
disability.

The veteran's claim of entitlement to service connection for 
diabetes mellitus is premised upon the prospect of his having 
secured a grant of service connection for his kidney removal 
and transplant.  The veteran's claim of entitlement to VA 
benefits for his kidney removal and transplant have been 
denied by the Board.  In the absence of the primary 
disability, the secondary service connection claim obviously 
fails.

As there is no medical evidence of diabetes mellitus while in 
service or within one year of separation from service, the 
veteran's claim is not warranted on a direct basis.

Because the veteran's claim for service connection for kidney 
removal and transplant has been denied, there is no basis 
upon which to grant service connection for diabetes mellitus 
on a secondary basis.  Because the law, and not the facts, is 
dispositive of the issue, the veteran has failed to state a 
claim upon which relief may be granted, and, as a matter of 
law, the claim must be denied.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).

Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), 
proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Proper notice must also ask 
the claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

There is no issue as to providing an appropriate application 
form or completeness of the application.  VA notified the 
veteran in September 2004 of the information and evidence 
needed to substantiate and complete a claim for service 
connection, to include notice of what part of that evidence 
is to be provided by the claimant, and notice of what part VA 
will attempt to obtain.  VA informed the claimant of the need 
to submit all pertinent evidence in his possession.  The 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claim.  The veteran also provided 
testimony in support of his claims at a January 2008 Board 
video conference hearing.

The veteran was provided specific notice of how disability 
ratings and effective dates are assigned as required by 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), in September 
2007.  The timing of this notice is harmless in this instance 
because the preponderance of the evidence is against the 
appellant's claim for service connection for kidney removal 
and transplant and diabetes, and any questions as to the 
appropriate disability rating or effective date to be 
assigned is moot.

In addition, VA has fulfilled its duty to assist the claimant 
in obtaining identified and available evidence needed to 
substantiate a claim.  The veteran's service medical records, 
VA treatment records, and private medical records have been 
associated with the claims folder.  

The Board notes that no medical examination has been 
conducted or medical opinion obtained with respect to the 
veteran's claims.  However, the Board finds that the 
evidence, which does not reflect competent evidence showing a 
nexus between service and the disorder at issue, warrants the 
conclusion that a remand for an examination and/or opinion is 
not necessary to decide the claim.  See 38 C.F.R. 
§ 3.159(c)(4).  As post-service medical records provide no 
basis to grant this claim, and in fact provide evidence 
against this claim, as medical evidence note hypertension, 
drug abuse, and interferon therapy as possible etiologies.  
The Board finds no basis for a VA examination or medical 
opinion to be obtained.  Under McLendon v. Nicholson, 20 Vet. 
App. 79 (2006), in disability compensation (service 
connection) claims, the VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Simply stated, the standards 
of McLendon are not met in this case.

The Board has considered the decision in Charles v. Principi, 
16 Vet. App. 370, 374-75 (2002).  However, the outcome of 
this claim hinges on what occurred, or more precisely what 
did not occur, during service.  In the absence of evidence of 
an in-service disease or injury, referral of this case to 
obtain an examination and/or an opinion as to the etiology of 
the veteran's claimed disability would in essence place the 
examining physician in the role of a fact finder.  This is 
the Board's responsibility.  The holding in Charles was 
clearly predicated on the existence of evidence of both in-
service incurrence and of a current diagnosis.  Simply 
stated, referral of this case for an examination or 
obtainment of a medical opinion under the circumstances here 
presented would be a useless act.  The duty to assist is not 
invoked, even under Charles, where "no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim."  See also 38 U.S.C.A. § 5103A(a)(2).

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication. 




ORDER

Entitlement to service connection for kidney removal and 
transplant is denied.

Entitlement to service connection for diabetes mellitus, 
claimed as secondary to kidney removal and transplant is 
denied. 


REMAND

Records show that the veteran has not had a VA examination to 
determine the severity of his service connected residuals of 
left great toe proximal phalanx avulsion fracture since his 
August 2004 cheilectomy.  Therefore, the veteran should be 
scheduled for a VA medical examination.

Accordingly, the case is REMANDED for the following action:

1.  Schedule an examination for the 
veteran's residuals of left great toe 
proximal phalanx avulsion to evaluate the 
current state of this service-connected 
disability.  All pertinent tests and 
studies should be conducted.  The claims 
folder should be made available to the 
examiner.

2.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issue on appeal.  
If the benefit is not granted, the 
veteran should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
future review.  The RO is advised that 
they are to include any further changes 
in VCAA and any other applicable legal 
precedent.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


